Napton, Judge,
delivered the opinion of the court.
We can not perceive any thing in the circumstances of this case which would warrant a court or jury in presuming a deed from Leon N. St. Cyr to the father Hyacynth St. Cyr. On the contrary, such a presumption would neither consist with the facts proved or admitted relative to possession, or with the deed from the elder St. Cyr to Brazeau. The acts of ownership exercised by Hyacynth St. Cyr during the life and minority of his son, and whilst his son lived with him, are entirely consistent with the title of the son, and the possession and ownership after the death of Leon in 1809 were also consistent with his own title. He had a life estate in the land. The deed to Brazeau in 1817 is totally inconsistent with the existence of a conveyance from Leon to Hy-acynth previous to 1809, since the deed itself refers to no such conveyance, and the title conveyed is not pretended to have been derived in that way, but by the death of Leon without issue in 1809. As this deed to Brazeau was a conveyance under the statute of uses, which could only convey such title as the grantor had, it did not create a forfeiture of the life estate. (Cruise Dig. —.) Consequently, until the death of Hyacynth St. Cyr in 1826, there was no possession adverse to the rights of the brothers and sisters of Leon St. Cyr, whose title never accrued until that time. If then coverture or infancy or other disability prevented the running of the statute of limitations, as the jury under the instructions have found, the plaintiff was entitled to recover. *223In our examination of the doctrine of presuming deeds we have not observed any case in which a court would permit a deed to be presumed where the ancient possession proved was entirely consistent with the title papers in evidence, and the adverse possession had not run long enough to bar it. (Waggoner v. Waggoner, 4 Mon. 547.)
The evidence offered by the defendants of declarations of Hyacynth St. Cyr, whilst in- possession, intended to elevate his life estate into a fee simple, were properly rejected. (Belden v. Turner, 9 Mo. 797.)
The instructions on the subject of proving the ouster were also properly refused. (Peterson v. Laik, 24 Mo. 641.) The judgment is affirmed.